SIMPSON, J.
— The petition in this case was filed by the appellants for the purpose of contesting an election held to determine whether certain territory should be added to the city of Birmingham. In a proceeding to contest an election the allegation of statutory grounds for such contest is jurisdictional. 15 Cyc. 398, 399. No Statutory grounds are alleged in this petition. Subdivision 8, § 1071, Code 1907; section 455, Id.
The petition was properly dismissed, and the decree of the court is affirmed.
Affirmed.
Tyson, C. J., and Anderson and Benson, JJ., concur.